                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                    UNITED STATES DISTRICT COURT

                                   7                                   NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     THOMAS L. RUTLEDGE,                                  Case No. 18-cv-05530-HSG (PR)
                                                          Plaintiff,
                                  10
                                                                                              ORDER FOR SERVICE OF PROCESS
                                                   v.                                         AND SCHEDULING
                                  11

                                  12     S. HATTON, et al.,
Northern District of California
 United States District Court




                                                          Defendants.
                                  13

                                  14

                                  15          Plaintiff, a California state prisoner incarcerated at the California Correctional Training

                                  16   Facility (“CTF”) and proceeding pro se, filed a civil rights complaint under 42 U.S.C. § 1983.

                                  17   The Court reviewed his complaint on November 16, 2018 and found that it stated an Eighth

                                  18   Amendment claim against defendant Dr. P. Lam for deliberate indifference to plaintiff’s serious

                                  19   medical needs. The Court dismissed with leave to amend the other named defendants. Plaintiff

                                  20   has notified the Court that he does not wish to file an amended complaint and elects to proceed

                                  21   only on the Eighth Amendment claim against Dr. P. Lam. See Dkt. No. 12. Accordingly, to move

                                  22   this action toward resolution, the Court now orders:

                                  23          1.        The Clerk shall issue summons and the United States Marshal shall serve, without

                                  24   prepayment of fees, a copy of the complaint (Dkt. No. 1), a copy of the Court’s November 16,

                                  25   2018 screening order (Dkt. No. 10), and a copy of this order upon Dr. P. Lam at the Correctional

                                  26   Training Facility.

                                  27          The Clerk shall also mail a courtesy copy of the complaint, the November 16, 2018 order,

                                  28   and this order to the California Attorney General’s Office.
                                   1          2.      In order to expedite the resolution of this case, the Court orders as follows:

                                   2                  a.      No later than 91 days from the date this order is filed, defendant must file

                                   3   and serve a motion for summary judgment or other dispositive motion. A motion for summary

                                   4   judgment also must be accompanied by a Rand notice so that plaintiff will have fair, timely and

                                   5   adequate notice of what is required of him in order to oppose the motion. Woods v. Carey, 684

                                   6   F.3d 934, 939 (9th Cir. 2012) (notice requirement set out in Rand v. Rowland, 154 F.3d 952 (9th

                                   7   Cir. 1998) must be served concurrently with motion for summary judgment).1

                                   8          If defendant is of the opinion that this case cannot be resolved by summary judgment,

                                   9   defendant must so inform the Court prior to the date the motion is due.

                                  10                  b.      Plaintiff’s opposition to the summary judgment or other dispositive motion

                                  11   must be filed with the Court and served upon defendant no later than 28 days from the date the

                                  12   motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment
Northern District of California
 United States District Court




                                  13   provided later in this order as he prepares his opposition to any motion for summary judgment.

                                  14                  c.      Defendant shall file a reply brief no later than 14 days after the date the

                                  15   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                  16   hearing will be held on the motion.

                                  17          3.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                  18   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                  19   do in order to oppose a motion for summary judgment. Generally, summary judgment must be

                                  20   granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                  21   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  22   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                  23   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                  24   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  25
                                       1
                                  26     If defendant asserts that plaintiff failed to exhaust his available administrative remedies as
                                       required by 42 U.S.C. § 1997e(a), defendant must raise such argument in a motion for summary
                                  27   judgment, pursuant to the Ninth Circuit’s opinion in Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014)
                                       (en banc) (overruling Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), which held that
                                  28   failure to exhaust available administrative remedies under the Prison Litigation Reform Act,
                                       should be raised by a defendant as an unenumerated Rule 12(b) motion).
                                                                                           2
                                   1   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                   2   as provided in Rule 56(e), that contradict the facts shown in the defendant’s declarations and

                                   3   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                   4   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                   5   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                   6   Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (en banc) (App. A).

                                   7          (The Rand notice above does not excuse defendant’s obligation to serve said notice again

                                   8   concurrently with a motion for summary judgment. Woods, 684 F.3d at 939).

                                   9          4.      All communications by plaintiff with the Court must be served on defendant’s

                                  10   counsel by mailing a true copy of the document to defendant’s counsel. The Court may disregard

                                  11   any document which a party files but fails to send a copy of to his opponents. Until defendant’s

                                  12   counsel has been designated, plaintiff may mail a true copy of the document directly to defendant,
Northern District of California
 United States District Court




                                  13   but once defendant is represented by counsel, all documents must be mailed to counsel rather than

                                  14   directly to defendant.

                                  15          5.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                  16   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                  17   before the parties may conduct discovery.

                                  18          6.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                  19   Court informed of any change of address and must comply with the Court’s orders in a timely

                                  20   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  21   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                  22   pending case every time he is moved to a new facility.

                                  23          7.      Any motion for an extension of time must be filed no later than the deadline sought

                                  24   to be extended and must be accompanied by a showing of good cause.

                                  25          8.      Plaintiff is cautioned that he must include the case name and case number for this

                                  26   case on any document he submits to the Court for consideration in this case.

                                  27          9.      Plaintiff’s request for appointment of counsel is DENIED for want of exceptional

                                  28   circumstances. See Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997); see also Lassiter v.
                                                                                         3
                                   1   Dep’t of Social Services, 452 U.S. 18, 25 (1981) (there is no constitutional right to counsel in a

                                   2   civil case). This denial is without prejudice to the Court’s sua sponte appointment of counsel at a

                                   3   future date should the circumstances of this case warrant such appointment.

                                   4           10.       The Clerk shall terminate all defendants, except for Dr. P. Lam, from the docket

                                   5   in this action.

                                   6           IT IS SO ORDERED.

                                   7   Dated: 12/19/2018

                                   8

                                   9
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  10                                                                 United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
